                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

HECTOR MANUEL BOSSIO, JR.,                   )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )   CIVIL ACTION NO. 3:16cv840-ECM
                                             )              (WO)
HEATH TAYLOR, et al.,                        )
                                             )
              Defendants.                    )

                      MEMORANDUM OPINION AND ORDER

       This case is before the court on the Recommendation of the Magistrate Judge (Doc.

78) and the Plaintiff’s Objections thereto. (Doc. 79).

       Following an independent evaluation and de novo review of the file in this case, the

Court finds the objections to be without merit and due to be overruled.

       Plaintiff Hector Manuel Bossio, Jr. (“Bossio”) filed a pro se complaint pursuant to

18 U.S.C. § 1983, as a pretrial detainee, asserting that his initial placement and confinement

violated his constitutional rights; that Defendants Sheriff Heath Taylor (“Taylor”) and Lt.

Steve Johnson (“Johnson”) were deliberately indifferent to his safety; and that the jail law

library is inadequate. The Defendants filed a special report which was treated as a motion

for summary judgment and as to which Bossio filed several responses.

       The Magistrate Judge recommended summary judgment be granted in favor of the

Defendants on all of Bossio’s claims. The Magistrate Judge concluded that the requests

for injunctive relief are moot because Bossio is no longer held at the Russell County Jail,

that Bossio failed to identify any similarly situated inmate who received favorable
treatment to support an equal protection claim, that Bossio failed to establish that he

suffered the requisite injury to support his denial of access claim, and that the Defendants

are entitled to qualified immunity on the due process claims.

       In its de novo review, this Court has reviewed the arguments and evidence to

determine whether there is a genuine dispute as to any material fact and whether the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56.

       In his Objections to the Magistrate Judge’s Recommendation Bossio makes an

assertion that his jail disciplinary report was fabricated. This assertion, however, is not

substantiated by evidence. He also advances some fact-based arguments which appear to

dispute that he made a hole in his cell wall. Bossio’s sworn complaint, however, establishes

that he removed electrical conduit from inside the wall to fashion a weapon to use on other

inmates. (Doc. 1 at 3). This admission of fact undermines several of his objections.

Specifically, this fact undermines his argument that he should not have been charged with

escape because at that time someone else was in the cell he had previously occupied and

could have made the hole and his argument that there was no safety reason to keep him

confined in a cell used to house violent offenders.

       In his objections, Bossio also points to some factual assertions regarding his status

in a minority group. “To establish an equal protection claim, a prisoner must demonstrate

that (1) “he is similarly situated with other prisoners who received more favorable

treatment; and (2) his discriminatory treatment was based on some constitutionally

protected interest such as race.” Jones v. Ray, 279 F.3d 944, 946–47 (11th Cir. 2001).

Bossio has not presented sufficient evidence to establish the elements of this claim.

                                              2
       Bossio also disputes that he received notice of a disciplinary hearing.         The

Magistrate Judge declined to determine whether a fact question existed for purposes of a

due process claim because Bossio had not shown that the Defendants violated clearly

established law. This Court agrees with this analysis. See Pearson v. Callahan, 555 U.S.

223, 236 (2009) (holding that courts can address the clearly established prong of qualified

immunity analysis first). The procedural due process right to receive advance warning of

disciplinary charges was recognized by the Eleventh Circuit as a matter of first impression

in Jacoby v. Baldwin Cty., 835 F.3d 1338 (11th Cir. Aug. 29, 2016). The disciplinary

action complained of in this case occurred in February of 2016. Therefore, the law was

not clearly established at the time of the action in question, and the individual Defendants

are entitled to qualified immunity. Belcher v. City of Foley, Ala., 30 F.3d 1390, 1400, n.9

(11th Cir. 1994) (stating that a case decided after the conduct in the case occurred could

not have clearly established the law at the time of the conduct in this case).

       For the reasons stated, it is hereby ORDERED as follows:

       1. The Objections are OVERRULED.

       2. The Court ADOPTS the Recommendation of the Magistrate Judge.

       3. The Motion for Summary Judgment is GRANTED and judgment is entered in

favor of the Defendants and against the Plaintiff on his claims.

       A separate Judgment will be entered.

       Done this 21st day of October, 2019.

                                           /s/ Emily C. Marks
                                           EMILY C. MARKS
                                           CHIEF UNTIED STATE DISTRICT JUDGE

                                              3
